Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Free Writing Prospectus Filed Pursuant to Rule 433 Registration Statement No. 333-141315 May 1, 2008 The following Article appeared in the April 28, 2008, issue of Asset Securitization Report (Volume 8, Number 17): TIAA-CREF Markets U.S. Real Estate Fund Not all real estate investors are sitting on the sidelines as the mortgage market continues to take a beating. Some players are actually jumping back into the game and taking a longer-term perspective. These players are benefiting from the buying opportunities that other cash-strapped sellers are offering. One of these parties is TIAA-CREF , which is currently marketing U.S. Real Estate Fund I. While leverage buyers are stalled without financing availability, cash buyers like TIAA are taking advantage of market conditions. However, new deals for the fund will be few and far between until appraisers finish adjusting the market values of some of these portfolios. Fortunately, the fund has an investment raise period of 18 months with a possible six month extension, allowing time for the market to work through valuations. We would like to have a closing as quickly as possible, but in many respects it depends on how many advisors and trust companies deem this a suitable investment for their clients, said Shawn Paulk , managing director and head of financial advisor distribution at TIAA. Initially, the deal was to be solely marketed to investors represented by registered investment advisors (RIA). Now, an investor can buy into the fund through an RIA or a state or federally chartered trust company. Clients must also have a pretty penny, with the investment requiring a $3 million liquid net worth. TIAAs portfolio is a closed-end fund of seven years with three possible one-year extensions that could extend the life to 10 years. A subsidiary, which will be taxed as a REIT, will make almost all of the real estate asset transactions.
